I would like to express
congratulations and support to the President of the
General Assembly for having chosen as the theme of
our debate, “For a stronger and more effective United
Nations: follow-up to and implementation of decisions
made in the High-level Plenary Meeting of September
2005”.
Ten years before the target date, we are still faced
with doubts and questions about the actual
achievement of the Millennium Development Goals
(MDGs), particularly in Africa. There are two
interconnected elements at the heart of this matter:
States’ development policies; and the effective
fulfilment of the commitments entered into by the
international community. I have no intention of
evaluating national policies, but it is clear that the
achievement of the MDGs will require far-reaching
adjustments in our national policies and increased
efforts to reorganize and manage our budgets.
Furthermore, the emergence of a new African
leadership, which is bringing us together again in our
commitment to promoting development, democracy,
peace and political stability, is an opportunity for the
international community to provide more consistent
support for the achievement of the Millennium
Development Goals.
Unfortunately, despite a great deal of discussion
about the MDGs, we are still falling short with regard
to the commitments undertaken, to the clear distress of
the populations afflicted by pandemics such as malaria,
tuberculosis and HIV/AIDS, which is spreading at an
alarming rate.
As the head of State of Cape Verde said when
addressing the Assembly during the High-level Plenary
Meeting last week (see A/60/PV.5), achieving the
Millennium Goals and building a freer world based on
higher levels of well-being, tolerance, peace and
security are within reach for humankind.
In order to achieve our goal, we need political
will, not just statements about political will or pious
expressions of hope for development. It is the
responsibility of the General Assembly at this session
to ensure that the summit outcome (resolution 60/1) is
effectively implemented. However, there can be no
doubt that the implementation of the outcome will be a
test of the policies that have been set out, as well as of
the negotiating skills of Member States, as we strive to
achieve a better balance on international relations,
further the democratization of international governance
and strengthen peace and security at the regional and
national levels. We must redouble our efforts this year.
In the context of the reforms proposed by the
Secretary-General, Cape Verde has been chosen to host
the joint office initiative, with the participation of
United Nations programmes and agencies in the field.
May I once again reiterate my Government’s support
for this initiative, while at the same time emphasizing
the absolute need for there to be adequate preparation
for this experiment, as well as internal adjustments
consistent with the option of joint representation. We
are convinced that the joint office initiative will make
it possible to concentrate resources more effectively on
priority challenges and the substantive aspects of
development.
On 5 July 2005, the Republic of Cape Verde
celebrated the thirtieth anniversary of its independence;
these 30 years have been marked by considerable
sacrifice and effort in a country without natural
resources. Throughout this period, fortunately, all the
27

development indicators have shown upward movement.
Under a resolution adopted by the General Assembly in
December 2004, Cape Verde has made sufficient
progress to be no longer included in the list of least
developed countries. This “graduation” is an explicit
recognition of the work done by the people of Cape
Verde; and, undoubtedly, it is also the result of the
international aid provided by various partners.
Therefore, I should like to take this opportunity to
express to all of Cape Verde’s development partners,
both present and absent in this Hall, our profound
gratitude for the solidarity thus extended to us.
At the risk of repeating myself, I should like to
recall the following points. The “graduation” of Cape
Verde is a result of the fact that the country satisfied
two of the three established criteria. I am referring to
the per capita income per inhabitant and the human
development index. The failure to identify the third
criterion, that of economic vulnerability, which is by
far the most important one, illustrates the kind of
fragile situations that can be experienced by a small
island country that is permanently afflicted by drought
and external shocks, of which the increase in oil prices
is a very illustrative example.
For success to be meaningful over the medium
and long term, “graduation” should be accompanied by
the appropriate measures needed to ensure continuity
of the development process. It is of fundamental
importance to define the goals, their duration and the
practical modalities for this transition, and it should be
done as quickly as possible. What has been achieved
by Cape Verde, thanks to the judicious management of
foreign aid, cannot obscure major structural
vulnerabilities. Parenthetically, I would like to reiterate
once again an appeal to the international community to
give particular attention to the specific problems of
development in small island States.
We are convinced that, when Cape Verde leaves
the group of least developed countries in January 2008,
we will have agreed upon a common frame of
reference, together with our development partners, one
that is based on General Assembly resolution 59/209
and is in step with the spirit of smooth transition,
where emphasis will be placed on questions of trade,
financing for development, including modalities and
more effective and innovative instruments that fit the
needs for accelerated economic growth of a
“graduated” but vulnerable country.
We continue to be convinced that the
development target we share with our partners must not
lead to our being penalized for good governance and a
positive development dynamic. For our part, we will
continue to rely on the solidarity of our partners,
including the United Nations.
Regarding financing for development and the
urgent need to adjust the practices and instruments of
aid to the requirements of achieving the MDGs, I
should like to comment on the decision taken by the
Group of 8 to eliminate external debt. The Government
of Cape Verde is delighted at the Gleneagles decision
to forgive the external debt of 18 countries, mostly
African ones. This is a shot of oxygen for the
development process of the recipient countries.
That having been said, however, the Government
of Cape Verde believes that we will need to analyse the
problem further in order to ensure that solutions are
integrated effectively into the international agenda. On
the one hand, the situation of poor countries, which are
deeply indebted, requires an increase in solidarity. On
the other hand, we also believe that some gesture
should be made towards the medium-income countries,
particularly those that are bereft of natural resources
and only slightly indebted and who, at the same time,
honour their debt servicing in a structural framework
that is marked by budgetary constraints. Otherwise, the
message underlying the decision to pardon the debt
will be extremely ambiguous and could lend itself to
various interpretations.
I would like to end with what one normally starts
with, and that is by congratulating the President on his
election to lead the sixtieth session of the General
Assembly. My congratulations are equally extended to
Sweden, his country, which has always given
invaluable assistance promoting the self-determination
of peoples, world peace and development. I would also
like to express my gratitude to his predecessor,
Minister of State Jean Ping, for the competent and wise
discharge of his functions during a period of intense
and difficult negotiations.
May I finally address our gratitude,
encouragement and confidence to the Secretary-
General, Mr. Kofi Annan. His vision of the future of
the world and of the United Nations deserves to be
supported by us all, so that our Organization, which
belongs to all of us, can respond to the growing and
complex challenges of the current world.